DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Arguments
The prior rejection under 35 U.S.C. §112(a) has been withdrawn in view of the amendments filed 09/29/2022.
Applicant’s arguments filed 09/29/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425A) in view of Kim (US20180130985A1; prior art under 102(a)(2) as of priority date of 11/08/2016). It is noted that Kim was cited as pertinent prior art in the previous action and is already of record. 
Regarding claim 1, Ohama teaches a secondary battery (zigzag stack structure in… a secondary battery ([0001])) comprising:
	a plurality of sheet-like positive electrodes (positive electrode 1, FIG. 6; [0014]);
a plurality of sheet-like negative electrodes (negative electrode 2, FIG. 6; [0021]); and
	 a belt-like separator placed between the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (separator 3, FIG. 6; [0014], [0021], [0026]), wherein
the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes are alternately stacked with the belt-like separator interposed therebetween (see FIG. 6),
the belt-like separator continuously folded in a zigzag shape to be interposed between the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (see FIG. 6, the belt-like separator 3 is a “zigzag” shape; “[t]he separator 3 is interposed between the positive electrode 1 and the negative electrode 2…” ([0026])),
folds of the continuously folded belt-like separator are away from ends of the plurality of sheet-like negative electrodes- by a distance (““…[a]s shown in FIGS. 3 and 4, the folded portion 33 protrudes more than the positive electrode 1 and the negative electrode 2 in the Z direction… For example, in FIG. 3, the folded portion 33 (33a and 33a and 33b)),
Ohama does not explicitly teach that, “folds of the continuously folded belt-like separator are away from ends of the plurality of sheet-like negative electrodes by a distance for preventing the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes from being pressed by the folds of the belt-like separator” (emphasis added). However, it is believed that such a function would inherently be met by Ohama. For instance, it is believed that any distance between the folds and the ends of the plurality of sheet-like negative electrodes would necessarily “prevent the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes from being pressed by the folds of the belt-like separator” to at least some degree. The claim as written does not require any sort of particular distance or other property that leads to the claimed property that would distinguish over Ohama. As such, the property is inherently present in Ohama.
Moreover, an inherent feature does not need to be recognized at the time of the invention in a prior art reference. “[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.” Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). See MPEP 2112 §II.
	Ohama does not disclose, “…the belt-like separator is secured by an adhesive tape to an electrode in at least one outermost layer of a group of electrodes being the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together on an outer surface of the outermost electrode.” However, Kim teaches the deficient limitation. Kim relates to the design of secondary batteries having a belt-like separator continuously folded in a zigzag shape (see FIG. 2) and is thus analogous art.
	Kim teaches a secondary battery having a serpentine-type separator (FIGS. 1 and 3) and a secondary battery having a zigzag-type separator (FIG. 2). Kim teaches tape 170, “for preventing the folding of the separation film from being unfolded” ([0032]), in relation to the zigzag-type separator. Kim also teaches an adhesion layer 361 b (FIG. 3) for the same purpose, i.e., to prevent the unfolding of the separation film ([0031]). Examiner is of the opinion that an “adhesion layer” is structurally equivalent to an adhesive tape. In the alternative, it would be obvious to substitute an adhesion layer 361 b with an adhesive tape 170 because they are used for the same purpose as taught by Kim.
It is noted that Kim does not teach explicitly to use the adhesion layer 361b “to an electrode in at least one outermost layer…” However, this feature would have been obvious in view of Kim. In the serpentine-type separator example of Kim, the innermost electrode serves the same purpose as the outermost electrode of a zigzag-type separator. That is, in a serpentine-type separator the innermost electrode serves as the starting point for winding the separator around the groups of electrodes, and in a zigzag-type separator, the outermost electrode serves as the starting point for winding the separator around the groups of electrodes. 
	It would have been obvious before the effective filing date of the claimed invention to have modified Ohama with Kim to arrive at the claimed invention. The skilled person would have been motivated to include an adhesive tape in order to prevent unfolding of the separator. The skilled person would have placed the adhesive tape to an electrode in at least one outermost layer of a group of electrode on an outer surface of the outermost electrode because as noted above, the outermost electrode of a zigzag-type separator is equivalent (for the purpose of winding) to the innermost electrode of a serpentine-type separator.
Regarding claim 2, Ohama in view of Kim teach the secondary battery of claim 1 as described above.
Ohama also teaches a cover (exterior body 6, FIG. 6; [0051]) configured to contain the plurality of sheet-like positive electrodes, the plurality of sheet-like negative electrodes and the belt-like separator stacked together (Ohama refers to the positive/negative electrode and separator structure as laminate 5; “[h]ere, the exterior body 6 is a member for containing the laminate 5 together with the electrolytic solution.” ([0049])), and
wherein the separator covers at least part of an upper surface of an electrode located in an uppermost layer in a stacking direction, among the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together, with a leading end part of the belt-like separator (see annotated FIG. 1 above).  
Regarding claim 3, Ohama in view of Kim teach the secondary battery of claim 2 as described above. Ohama also teaches wherein the belt-like separator covers all around a group of electrodes being the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes stacked together by wrapping a leading end part or a terminal end part of the belt-like separator around the group of electrodes (see annotated FIG. 1 above, the separator is wrapped around the stacked electrodes several times before terminating at the terminal end).  
Regarding claim 5, Ohama in view of Kim teach the secondary battery of claim 1 as described above. Ohama also teaches wherein the belt-like separator is continuously folded back and forth along a short side of the plurality of sheet-like positive electrodes and the plurality of sheet-like negative electrodes (see FIG. 1: the positive electrodes 1 and negative electrodes 2 are interposed with separator 3 along the short side). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425) in view Kim (US20180130985A1), and further in view of Mizuta (JP2013191485A).
Regarding claim 4, Ohama in view of Kim teach the secondary battery of claim 1 as described above. Ohama does not explicitly teach wherein a length of the belt-like separator in a crease direction of continuous folding is longer than a length of the plurality of sheet-like negative electrodes.
	However, Mizuta teaches the deficient limitation. Mizuta relates to the design of secondary batteries (abstract, [003]), in particular secondary batteries having a strip-like separator in a zigzag shape ([007]) and is thus analogous art. Mizuta teaches that the negative electrode 12n is slightly larger than that of the positive electrode 12p in the same direction, and that the separator 11 is larger than the negative electrode 12n (see FIG. 3B, [025]). Thus, Mizuta teaches the limitation.
	Mizuta further teaches that since the ends in the width direction of the separator are longer, the separator can be thermally welded with the exterior sheet 2 (i.e., the claimed cover of instant claim 2) in thermally welded portion 17 that sandwiches the positive and negative electrodes ([026]). The resulting effect is that under high temperatures (200ºC), the contraction and curling of the separator are suppressed ([0123]).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama and Miyazaki such that a length of the belt-like separator in a crease direction of continuous folding is longer than a length of the plurality of sheet-like negative electrodes as shown below. The skilled person would have been motivated to do so in order to suppress the contraction and curling of the separator ([0123]).
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohama (JP2016103425) in view of Kim (US20180130985A1), and further in view of Miyazaki (JP2015008164A).
Regarding claim 7, Ohama in view of Kim teach the secondary battery of claim 1 as described above. Neither Ohama nor Kim teach wherein the belt-like separator has a first surface, and a second surface being a back side of the first surface, the second surface has less adhesive strength against a specified adhesive tape than the first surface, and at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward.  
However, Miyazaki teaches the deficient limitations. Miyazaki relates to second batteries in which a sheet-like positive electrode and a negative electrode are wound or stacked with a separator interposed ([0001]) and is thus analogous art.
Miyazaki teaches the separator has a second surface (surface layer B, FIG. 2B; [0009]) being a back side of the first surface (surface layer A, FIG. 2B; [0009]) that is covered with ceramic (“the surface layer B is formed of an inorganic layer” ([0030])) or that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward (“…the surface on the outer peripheral side including the end portion of the outermost positioned separator in the wound state is the surface layer A” ([0009])), and the second surface of the belt-like separator faces inward (since surface layer A faces outward, the surface layer B (i.e., the alleged second surface) inherently faces inward).
Miyazaki also teaches, “[t]he separator has a surface layer A having a high peel strength and a surface layer B having a peel strength lower than the surface layer A in at least a part thereof” (emphasis added, [0009]). As known to those skilled in the art, the “peel strength” is the measurement of the ability of an adhesive to stick to a surface and bond two surfaces together, which the undersigned believes to be equivalent to the claimed, “adhesive strength.” Moreover, the peel strength as taught by Miyazaki is measured using 3M™ mending tape based on JIS 6854-2 (i.e., a standard method of determining peel strength) ([0043]). Thus, the claimed, “…against a specified adhesive tape…” limitation is met.
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama and Kim with that of Miyazaki by covering the second side of the separator with ceramic such that the belt-like separator has a second surface being a back side of the first surface and that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward. The skilled person would have been motivated to do so in order to achieve high efficiency in the battery such as by insulating the positive/negative electrodes and the “holding function of the electrolyte” (believed to be a mistranslation roughly meaning, the “wettability”) ([0041]).
Regarding claim 10, Ohama in view of Kim teach the secondary battery of claim 1 as described above. Neither Ohama nor Kim teach wherein the belt-like separator has a first surface, and a second surface being a back side of the first surface and covered with ceramic, and at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward, and the second surface of the belt-like separator faces inward.   
However, Miyazaki teaches the deficient limitations. Miyazaki relates to second batteries in which a sheet-like positive electrode and a negative electrode are wound or stacked with a separator interposed ([0001]) and is thus analogous art.
Miyazaki teaches the separator has a second surface (surface layer B, FIG. 2B; [0009]) being a back side of the first surface (surface layer A, FIG. 2B; [0009]) and covered with ceramic (“the surface layer B is formed of an inorganic layer” ([0030])) or that at a leading end and a terminal end of the belt-like separator, the first surface of the belt-like separator faces outward (“…the surface on the outer peripheral side including the end portion of the outermost positioned separator in the wound state is the surface layer A” ([0009])), and the second surface of the belt-like separator faces inward (since surface layer A faces outward, the surface layer B (i.e., the alleged second surface) inherently faces inward).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the secondary battery of claim 1 as taught by Ohama and Kim with that of Miyazaki such that the separator has a second surface being a back side of the first surface and covered with ceramic or that at a leading end and a terminal end of the belt-like separator, the first surface of the separator faces outward, and the second surface of the separator faces inward. The skilled person would have been motivated to do so in order to achieve high efficiency in the battery such as by insulating the positive/negative electrodes and the “holding function of the electrolyte” (believed to be a mistranslation roughly meaning, the “wettability”) ([0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721